DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 07/11/2022 has been entered.
Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive.
Applicant argues the prior art fails to teach wherein the light absorbing layer has an asymmetric structure comprising two or more points with different thicknesses, wherein a difference in thickness of the light absorbing layer ranges from 2 nm to 200 nm. Examiner respectfully disagrees.
Regarding applicant’s argument that the prior art fails to teach wherein the light absorbing layer has an asymmetric structure comprising two or more points with different thicknesses, wherein a difference in thickness of the light absorbing layer ranges from 2 nm to 200 nm, Examiner notes Fujii [0066] teaches the achromatic layer to have a thickness of 3 micrometers, and is in the form of dots, as depicted in Figure 1, element 2, achromatic layer. The dots are shown have horizontal asymmetry, and also have more than two points with different thicknesses, since they are in a dot (semicircular) shape. Furthermore, since the thickness of 2, achromatic layer, progresses from 3 micrometers at the peak, down to a thickness of 0 at the edges, two points may be chosen which meet the limitation where the thickness delta value ranges from 2 nm to 200 nm. Thus, Examiner maintains the prior art teaches the limitations of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8-11, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (2013/0034692, of record) in view of Johnson (2010/0143724, of record).

Regarding claim 1, Fujii discloses a decoration element (at least Figure 1, 20, decorative member) comprising: a light reflective layer (3, metal luster layer; [0034] teaches 3, metal luster layer, has a specular reflection function); and a light absorbing layer (2, achromatic layer; [0034] teaches 2, achromatic layer, has a light absorption function) provided on the light reflective layer (Figure 1), wherein the light absorbing layer has an asymmetric structure comprising two or more points with different thicknesses (Figure 1, 2, achromatic layer, is in the form of dots, wherein the dots are depicted to have horizontal asymmetry, and also have more than two points with different thicknesses, such as the peak and the surrounding points), and wherein a difference in thickness of the light absorbing layer ranges from 2 nm to 200 nm ([0066] teaches the achromatic layer to have a thickness of 3 micrometers; since the thickness of 2, achromatic layer, progresses from 3 micrometers at the peak, down to a thickness of 0 at the edges, two points may be chosen which meet the limitation where the thickness delta value ranges from 2 nm to 200 nm).
Fujii fails to teach wherein the light absorbing layer has a surface resistance of 20 ohm/square or greater. Fujii and Johnson are related because both teach a decoration element.
Johnson discloses a decoration element wherein the light absorbing layer has a surface resistance of 20 ohm/square or greater (at least [0064] teaches a surface resistivity of at least 20 ohms/cm2, and as high as possible while maintaining as high of an optical density which would satisfy the visual aesthetic requirements of the application).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Fujii to incorporate the general teachings of Johnson and provide wherein the light absorbing layer has a surface resistance of 20 ohm/square or greater. Doing so would allow for improved durability for the decoration element.

Regarding claim 2, the modified Fujii discloses the decoration element of claim 1, but fails to teach wherein the surface resistance of the light absorbing layer is 1 giga-ohm/square or greater.
However, Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was filed to  have provided the surface resistance of the light absorbing layer to be 1 giga-ohm/square or greater, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). Doing so would allow for improved durability for the decoration element.

Regarding claim 5, the modified Fujii discloses the decoration element of claim 1, but fails to teach wherein the light reflective layer has a surface resistance of 20 ohm/square or greater.
However, Johnson teaches a motivation and advantage of having a layer to have a surface resistance of 20 ohm/square or greater (at least [0064] teaches a surface resistivity of at least 20 ohms/cm2, and as high as possible while maintaining as high of an optical density which would satisfy the visual aesthetic requirements of the application).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Fujii to incorporate the general teachings of Johnson and provide wherein the light reflective layer has a surface resistance of 20 ohm/square or greater. Doing so would allow for improved durability for the decoration element.

Regarding claim 6, the modified Fujii discloses the decoration element of claim 1, but fails to teach wherein the surface resistance of the light reflective layer is 1 giga-ohm/square or greater.
However, Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was filed to  have provided the surface resistance of the light reflective layer to be 1 giga-ohm/square or greater, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). Doing so would allow for improved durability for the decoration element.

Regarding claim 8, the modified Fujii discloses the decoration element of claim 1, but fails to teach the decoration element to have a surface resistance of 20 ohm/square or greater.
However, Johnson teaches a motivation and advantage of having a layer to have a surface resistance of 20 ohm/square or greater (at least [0064] teaches a surface resistivity of at least 20 ohms/cm2, and as high as possible while maintaining as high of an optical density which would satisfy the visual aesthetic requirements of the application).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Fujii to incorporate the general teachings of Johnson and provide the decoration element to have a surface resistance of 20 ohm/square or greater. Doing so would allow for improved durability for the decoration element.

Regarding claim 9, the modified Fujii discloses the decoration element of claim 1, but fails to teach the decoration element to have a surface resistance of 1 giga-ohm/square or greater.
However, Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was filed to  have provided the surface resistance of the decoration element to be 1 giga-ohm/square or greater, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). Doing so would allow for improved durability for the decoration element.

Regarding claim 10, the modified Fujii discloses the decoration element of claim 1, further comprising a color film (1, surface layer; [0054] teaches 1, surface layer, may be colored) provided: on the light absorbing layer, such that the light absorbing layer is between the color film and the light reflective layer (Figure 1 depicts 1, surface layer, is provided on 2, achromatic layer, such that 2, achromatic layer, is between 1, surface layer, and 3, metal luster layer); or between the light reflective layer and the light absorbing layer; or on the light reflective layer, such that the light reflective layer is between the color film and the light absorbing layer.

Regarding claim 11, the modified Fujii discloses the decoration element of claim 10, further comprising a substrate (5, base material) provided: on the light absorbing layer, such that the light absorbing layer is between the color film and the light reflective layer (Figure 1 depicts 5, base material, is indirectly provided on 2, achromatic layer, such that 2, achromatic layer, is between 1, surface layer, and 3, metal luster layer); or on the light reflective layer, such that the light reflective layer is between the color film and the light absorbing layer.

Regarding claim 13, the modified Fujii discloses the decoration element of claim 1, wherein the light absorbing layer comprises one or more regions in which an upper surface is an inclined surface, which is inclined at an angle of greater than 0 degrees and less than or equal to 90 degrees (Figure 1 depicts 2, achromatic layer, to have inclined surfaces on the peripheral portions of between 0 and 90 degrees), and the light absorbing layer comprises one or more regions having a thickness different from a thickness in any one region having the inclined surface (Figure 1 depicts 2, achromatic layer, has a variable thickness).

Regarding claim 19, the modified Fujii discloses the decoration element of claim 1, which is a deco film or a case of a mobile device (at least [0058]).

Claims 3, 4, 7, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (2013/0034692, of record) in view of Johnson (2010/0143724, of record) as applied to claim 1 above, and further in view of Kim et al. (2015/0212244, of record).

Regarding claim 3, the modified Fujii discloses the decoration element of claim 1, but fails to teach wherein the light absorbing layer is a single layer or a multilayer comprising one or more materials selected from: indium (In), tin (Sn), silicon (Si), copper (Cu), germanium (Ge), aluminum (Al), nickel (Ni), vanadium (V), tungsten (W), tantalum (Ta), molybdenum (Mo), neodymium (Nd), titanium (Ti), iron (Fe), chromium (Cr), cobalt (Co), gold (Au), silver (Ag), and oxides, nitrides or oxynitrides thereof. The modified Fujii and Kim are related because both teach a decoration element.
Kim discloses a decoration element wherein the light absorbing layer is a single layer or a multilayer comprising one or more materials selected from: indium (In), tin (Sn), silicon (Si), copper (Cu), germanium (Ge), aluminum (Al), nickel (Ni), vanadium (V), tungsten (W), tantalum (Ta), molybdenum (Mo), neodymium (Nd), titanium (Ti), iron (Fe), chromium (Cr), cobalt (Co), gold (Au), silver (Ag), and oxides, nitrides or oxynitrides thereof (Figure 1, 300, color adjustment layer; [0055-0056]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Fujii to incorporate the teachings of Kim and provide wherein the light absorbing layer is a single layer or a multilayer comprising one or more materials selected from: indium (In), tin (Sn), silicon (Si), copper (Cu), germanium (Ge), aluminum (Al), nickel (Ni), vanadium (V), tungsten (W), tantalum (Ta), molybdenum (Mo), neodymium (Nd), titanium (Ti), iron (Fe), chromium (Cr), cobalt (Co), gold (Au), silver (Ag), and oxides, nitrides or oxynitrides thereof. Doing so would allow for color improvement observed in the decoration element.

Regarding claim 4, the modified Fujii discloses the decoration element of claim 1, but fails to teach wherein the light absorbing layer comprises one or more materials selected from: copper oxides, copper nitrides, copper oxynitrides, aluminum oxides, aluminum nitrides, aluminum oxynitrides and molybdenum titanium oxynitrides. The modified Fujii and Kim are related because both teach a decoration element.
Kim discloses a decoration element wherein the light absorbing layer comprises one or more materials selected from: copper oxides, copper nitrides, copper oxynitrides, aluminum oxides, aluminum nitrides, aluminum oxynitrides and molybdenum titanium oxynitrides (Figure 1, 300, color adjustment layer; [0055-0056]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Fujii to incorporate the teachings of Kim and provide wherein the light absorbing layer comprises one or more materials selected from: copper oxides, copper nitrides, copper oxynitrides, aluminum oxides, aluminum nitrides, aluminum oxynitrides and molybdenum titanium oxynitrides. Doing so would allow for color improvement observed in the decoration element.

Regarding claim 7, the modified Fujii discloses the decoration element of claim 1, but fails to teach wherein the light reflective layer is a single layer or a multilayer comprising one, two or more types of materials selected from among indium (In), titanium (Ti), tin (Sn), silicon (Si), germanium (Ge), aluminum (Al), copper (Cu), nickel (Ni), vanadium (V), tungsten (W), tantalum (Ta), molybdenum (Mo), neodymium (Nd), iron (Fe), chromium (Cr), cobalt (Co), gold (Au) and silver (Ag), or oxides, nitrides or oxynitrides thereof, and one, two or more types of materials among carbon and carbon composites. The modified Fujii and Kim are related because both teach a decoration element.
Kim discloses a decoration element wherein the light reflective layer is a single layer or a multilayer comprising one, two or more types of materials selected from among indium (In), titanium (Ti), tin (Sn), silicon (Si), germanium (Ge), aluminum (Al), copper (Cu), nickel (Ni), vanadium (V), tungsten (W), tantalum (Ta), molybdenum (Mo), neodymium (Nd), iron (Fe), chromium (Cr), cobalt (Co), gold (Au) and silver (Ag), or oxides, nitrides or oxynitrides thereof, and one, two or more types of materials among carbon and carbon composites (Figure 1, 200, metal layer; [0052]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Fujii to incorporate the teachings of Kim and provide wherein the light reflective layer is a single layer or a multilayer comprising one, two or more types of materials selected from among indium (In), titanium (Ti), tin (Sn), silicon (Si), germanium (Ge), aluminum (Al), copper (Cu), nickel (Ni), vanadium (V), tungsten (W), tantalum (Ta), molybdenum (Mo), neodymium (Nd), iron (Fe), chromium (Cr), cobalt (Co), gold (Au) and silver (Ag), or oxides, nitrides or oxynitrides thereof, and one, two or more types of materials among carbon and carbon composites. Doing so would allow for color improvement observed in the decoration element.

Regarding claim 18, the modified Fujii discloses the decoration element of claim 1, but fails to teach wherein the light absorbing layer has a refractive index of 0 to 8 and an extinction coefficient of greater than 0 and less than or equal to 4 at 400 nm. The modified Fujii and Kim are related because both teach a decoration element.
Kim discloses a decoration element wherein the light absorbing layer has a refractive index of 0 to 8 (Figure 1, 300, color adjustment layer; [0056] teaches the materials that may be used for the color adjustment layer; by material property, at least some of these materials have a refractive index of 0 to 8 and 400 nm) and an extinction coefficient of greater than 0 and less than or equal to 4 at 400 nm (Figure 1, 300, color adjustment layer; [0056] teaches the materials that may be used for the color adjustment layer; by material property, at least some of these materials have an extinction coefficient greater than 0 and less than 4 at 400 nm).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Fujii to incorporate the teachings of Kim and provide wherein the light absorbing layer has a refractive index of 0 to 8 and an extinction coefficient of greater than 0 and less than or equal to 4 at 400 nm. Doing so would allow for color improvement observed in the decoration element.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (2013/0034692, of record) in view of Johnson (2010/0143724, of record) as applied to claim 1 above, and further in view of Kuriyama et al. (2016/0052244, of record).

Regarding claim 14, the modified Fujii discloses the decoration element of claim 1, but fails to teach wherein the light absorbing layer has dichroism of ΔE*ab>1. The modified Fujii and Kuriyama are related because both teach a decoration element.
Kuriyama discloses a decoration element wherein a light absorbing layer has dichroism of ΔE*ab>1 (at least [0133]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Fujii to incorporate the teachings of Kuriyama and provide wherein the light absorbing layer has dichroism of ΔE*ab>1. Doing so would allow for improved fading resistance, thereby increasing the durability of the decoration element.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (2013/0034692, of record) in view of Johnson (2010/0143724, of record) as applied to claim 1 above, and further in view of Sakuma et al. (2017/0052295, of record).

Regarding claim 15, the modified Fujii discloses the decoration element of claim 1, but fails to teach wherein an upper surface of the light absorbing layer comprises: a pattern having cone-shaped protrusions or grooves, wherein, optionally, an upper surface of the cone-shaped protrusions or grooves is cut, or a pattern having a protrusion in which the highest point has a line shape or a groove in which the lowest point has a line shape. The modified Fujii and Sakuma are related because both teach a patterned light absorbing layer.
Sakuma discloses an element wherein an upper surface of the light absorbing layer comprises: a pattern having cone-shaped protrusions or grooves (at least Figure 1A, 1B, 11, structure; [0157, 0238]), wherein, optionally, an upper surface of the cone-shaped protrusions or grooves is cut, or a pattern having a protrusion in which the highest point has a line shape (Figure 1A, top surface/point is depicted to have a line shape) or a groove in which the lowest point has a line shape (Figure 1A, groove surface is depicted to have a line shape).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Fujii to incorporate the teachings of Sakuma and provide wherein an upper surface of the light absorbing layer comprises: a pattern having cone-shaped, protrusions or grooves, wherein, optionally, an upper surface of the cone-shaped protrusions or grooves is cut, or a pattern having a protrusion in which the highest point has a line shape or a groove in which the lowest point has a line shape.

Regarding claim 16, the modified Fujii discloses the decoration element of claim 15, wherein, in the pattern having cone-shaped protrusions or grooves, two or less protrusions or grooves have a same shape when an upper surface of the cone-shaped protrusions or grooves are observed while rotating the cone-shaped pattern 360 degrees around the vertex of the cone-shaped protrusions (Sakuma: at least Figure 1A, when viewed from the top, less than two protrusions have would have the same shape).

Regarding claim 17, the modified Fujii discloses the decoration element of claim 15, wherein the pattern having a protrusion in which the highest point has a line shape or a groove in which the lowest point has a line shape, has only one shape when an upper surface of the pattern is observed while rotating the pattern 360 degrees around a center of gravity of the upper surface (Sakuma: at least Figure 1A, when viewed from the top, the pattern would have only one shape).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872